Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
  141747(99)                                                                                          Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  GAIL MILLER, Guardian and Conservator
  for RYAN SCOTT MILLER, a Mentally
  and Physically Incapacitated Person,
        Plaintiff-Appellee,
                                                                   SC: 141747
  v                                                                COA: 290522
                                                                   Macomb CC: 2007-005364-NF
  CITIZENS INSURANCE COMPANY
  and APRIL BUERKEL,
        Defendants,
  and
  DETROIT MEDICAL CENTER,
        Appellant.
  _____________________________________


        On order of the Chief Justice, the motion by the Michigan Health and Hospital
  Association for leave to file a brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk